FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2022

                                       No. 04-22-00110-CV

                            IN THE INTEREST OF M.V., A CHILD

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021PA00756
                       Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On May 17, 2022, appellee filed a supplemental brief and a motion for leave to file the
supplemental brief. We GRANT appellee’s motion and deem the supplemental brief timely
filed.

           It is so on ORDERED May 19, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT